Legge, Justice
(concurring in result).
It appears from the meager record before us that “in due time” appellants gave notice to counsel for respondents that they would object to the introduction in evidence of the record of a certain deed from J. Waymon English to Carl R. *512English “because they contend upon information and belief that the same was forged”; and that at the hearing before the referee objection to its introduction was made upon the sole ground that the notice before mentioned rendered the record of the deed inadmissible perforce Sections 26-105 and 26-106 of the 1952 Code. The referee properly held that these provisions of the Code were not applicable, and the respondent James W. McGill was sworn as a witness to prove that the original deed was not available. Whether he testified, and if so to what, the record before us does not show. We can only assume from the fact that the record of the deed was admitted as evidence that the referee was satisfied that the original had been lost or destroyed. If proper foundation was laid (and the record before us indicates no objection by reason of its insufficiency), the record of the deed was admissible under the rules of evidence existing at common law. Code, 1952, Section 26-805. State v. Crocker, 49 S. C. 242, 27 S. E. 49; Macedonia Baptist Church v. City of Columbia, 195 S. C. 59, 10 S. E. (2d) 350; Sample v. Gulf Refining Co., 183 S. C. 399, 191 S. E. 209; Drayton v. Industrial Life & Health Ins. Co., 205 S. C. 98, 31 S. E. (2d) 148.